DETAILED ACTION
Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-16-2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., USPGPub. No. 2014/0014400.
Regarding claims 1 and 5, Mori teaches a transparent touch sensor assembly product comprising a cover glass (10 of Fig. 22, ¶ [0263]), an optically clear adhesive layer (5 of Fig. 22, ¶ [0276]), a touch sensor film (3 and 4 of Fig. 22) that is bonded to the cover glass through the optically clear adhesive, and a planarization tape adjacent to the touch sensor film and opposite the cover glass, the tape comprising a polymeric substrate (2 of Fig. 22, ¶ [0184]) and a releasable adhesive layer that positioned between the substrate 2 and the touch sense film and is releasably bonded to the touch sense film (not depicted in Fig. 22, but discussed in ¶ [0195]). Mori teaches that the substrate layer may have a thickness of 10-500 microns (¶ [0183]). 
The teachings of Mori differ from the present invention in that Mori does not teach any specific thickness for the releasable adhesive layer of his invention. It would, however, have been obvious to 

Regarding claim 2, the teachings of Mori differ from the present invention in that Mori does not teach any specific haze for the substrate of his invention. It would, however, have been obvious to one of ordinary skill in the art to make the haze of the substrate of Mori be as low as possible because Mori teaches that the product is to be transparent and is intended to be looked through by a user, and one of ordinary skill in the art would have understood that haze in the product would impede transparency and/or viewing by a user. 

Regarding claim 8, the teachings of Mori differ from the present invention in that Mori does not teach any relative value for the refractive index of the touch sensor film and the releasable adhesive layer. It would, however, have been obvious to one of ordinary skill in the art to make the differences in refractive index be as low as possible for adjacent layers in the product of Mori, as Mori teaches that the product is intended to be transparent and is intended to be looked through by a user, and one of ordinary skill in the art would have understood that differences between the refractive index of adjoining layers in the product would impede transparency and/or viewing by a user. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., USPGPub. No. 2014/0014400, as applied above, in view of Magnotta, US Pat. 4557964.
Regarding claims 3 and 4, the teachings of Mori differ from the present invention in that Mori does not teach a tackifier in the releasable adhesive layer. Magnotta, however, teaches that incorporating a tackifier in an amount of 15-50 weight percent results in improved adhesion and superior optical properties (Abstract, col. 4 ln. 36-44, col. 5 ln 30-34). It would have been obvious to one of ordinary skill in the art to include a tackifier in the releasable adhesive layer of Mori in an amount of 15-50 weight percent, as doing so would improve the optical properties and performance of the release layer. 
Regarding claim 4, Magnotta teaches that the tackifier may be a C4-C8 hydrocarbon and/or a fully hydrogenated cyclopentadiene resin (i.e., an aliphatic resin) (col. 4 ln. 66 – col. 5 ln. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., USPGPub. No. 2014/0014400, as applied above, in view of Choi et al., USPGPub. No. 2011/0318580.
Regarding claim 6, the teachings of Mori differ from the present invention in that Mori does not teach any specific modulus of elasticity (Young’s modulus) for the tape substrate. Choi, however, teaches that tapes used in the creation of electronic devices preferably have a modulus of elasticity of 1-10 GPa to prevent undesired wrinkling or folding during use (¶ [0030]). It would have been obvious to one of ordinary skill in the art to provide the tape substrate of Mori with modulus of elasticity of 1-10 GPa, as taught by Choi, as doing so would prevent the substrate from wrinkling during use. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., USPGPub. No. 2014/0014400, as applied above, in view of Behrens, US PGPub. No. 2009/0047459.
Regarding claim 7, the teachings of Mori differ from the present invention in that Mori does not teach the use of an olefin block copolymer for making the releasable adhesive layer. Behrens, however, teaches that such releasable layers may comprise an ethylene (i.e., olefinic) block copolymer (Abstract, . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, Magnotta, Choi, and Behrens, as applied above. 
Regarding claim 9, the claimed limitations are obvious in view of the teachings of Mori, Magnotta, Choi, and Behrens for the reasons discussed above in relation to claims 1-8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IAN A RUMMEL/               Primary Examiner, Art Unit 1785